                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



William Spencer and
Spencer Bros. LLC

     v.                            Civil No. 18-cv-1191-LM
                                   Opinion No. 2019 DNH 066
New Hampshire State
Police, et al.


                            O R D E R

     William Spencer, proceeding pro se, brings 16 claims, each

under 42 U.S.C. § 1983, against the New Hampshire State Police

and certain current and former officers, the New Hampshire

Office of the Attorney General and two of its employees

(collectively, with the New Hampshire State Police and its

officers, the “state defendants”), the Federal Motor Carriers

Safety Administration and three of its employees, and the United

States Department of Transportation and two of its employees.1

Spencer’s suit arises from the circumstances of a traffic stop

and subsequent events.   The state defendants move to dismiss the



     1 The complaint was brought on behalf of both Spencer and
Spencer Brothers LLC. On March 8, 2019, Spencer Brothers LLC
moved for a voluntary dismissal of its claims without prejudice.
See doc. no. 13. Defendants do not object. Although Spencer
Brothers LLC could have voluntarily dismissed its claims without
prejudice absent a court order, see Fed. R. Civ. P.
41.1(a)(1)(A)(i), the court grants Spencer Brothers LLC’s
motion.
claims brought against them.2    Spencer did not file a response to

the state defendants’ motion.3



I.   Sovereign Immunity

     The state defendants move to dismiss all claims against

them on the ground that they are protected by sovereign immunity

and cannot be sued under § 1983.      The Eleventh Amendment bars

suits in federal courts against a state unless the state has

waived its sovereign immunity or Congress has exercised its

power to override sovereign immunity.      Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 66 (1989).

     Section 1983 provides as follows:

     Every person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State
     or Territory or the District of Columbia, subjects, or
     causes to be subjected, any citizen of the United
     States or other person within the jurisdiction thereof
     to the deprivation of any rights, privileges, or
     immunities secured by the Constitution and laws, shall




     2 The claims against the state defendants are Counts I, II,
III, IV, V, VI, XIV, XV, and XVI.

     3 Although Spencer failed to respond, the court cannot grant
the motion on that basis alone and must determine whether the
complaint states a claim for relief. See Vega-Encarnacion v.
Babilonia, 344 F.3d 37, 41 (1st Cir. 2003) (“[T]he mere fact
that a motion to dismiss is unopposed does not relieve the
district court of the obligation to examine the complaint to see
whether it is formally sufficient to state a claim.”).

                                  2
    be liable to the party injured in an action at law,
    suit in equity, or other proper proceeding for redress
    . . . .

42 U.S.C. § 1983 (emphasis added).

    The Supreme Court has held that a state is not a person

within the meaning of § 1983 and, therefore, Congress has not

abrogated sovereign immunity in civil rights cases brought under

that section.   Will, 491 U.S. at 64.   Because the state is not a

person and cannot be sued for damages in a § 1983 claim, state

agencies and individuals sued in their official capacities as

officers, employees, or agents of a state are also not persons

for purposes of § 1983.   Fantini v. Salem State College, 557

F.3d 22, 33 (1st Cir. 2009) (“It is well settled that neither a

state agency nor a state official acting in his official

capacity may be sued for damages in a section 1983 action.”

(internal alterations, citations, and quotations omitted)).

    Count I alleges a § 1983 claim against the New Hampshire

State Police and Count XIV alleges a § 1983 claim against the

New Hampshire Office of the Attorney General.   Those claims are

barred by sovereign immunity and are dismissed for the reasons

stated above.   In addition, Counts II – VI, XV, and XVI, which

allege § 1983 claims against current and former individual

employees of either the state police or the Attorney General’s




                                 3
Office, are dismissed on the same ground to the extent they are

brought against the individuals in their official capacities.



II.   Failure to State a Claim

      The only remaining claims against the state defendants are

Counts II – VI, XV, and XVI, to the extent they are asserted

against current or former state officials acting in their

individual capacities.   The state defendants move to dismiss

those claims on the ground that they fail to state claims on

which relief may be granted.     Fed. R. Civ. P. 12(b)(6).

      In considering a motion under Rule 12(b)(6), the court

determines whether the complaint alleges facts that “state a

claim to relief that is plausible on its face.”      Ashcroft v.

Iqbal, 556 U.S. 662, 667 (2009).      That process requires the

court to take the factual allegations in the complaint as true

and to draw all reasonable inferences in the plaintiff’s favor.

Gilbert v. City of Chicopee, 915 F.3d 74, 80 (1st Cir. 2019).

      As mentioned above, Spencer’s suit arises from the

circumstances of a traffic stop and subsequent events.       He

states in his complaint that he is bringing a “federal civil

rights claim pursuant to 42 U.S.C. § 1983.”      Doc. no. 1 at 2.

      Section 1983 does not provide substantive rights but

instead “provides a method for vindicating federal rights



                                  4
elsewhere conferred.”    Albright v. Oliver, 510 U.S. 266, 271

(1994) (internal quotation marks omitted).     For that reason, a

plaintiff bringing a claim under § 1983 must allege facts that

show the defendants’ conduct violated a federal constitutional

or statutory right.     Garcia-Gonzalez v. Puig-Morales, 761 F.3d

81, 87 (1st Cir. 2014).    In the absence of specific allegations

that identify what constitutional or statutory right the

plaintiff is alleging the defendants violated, “the Complaint

lacks a ‘short and plain statement of the claim’” and should be

dismissed.   Cerullo v. Wall, No. CA 14-364-ML, 2014 WL 7272799,

at *2 (D.R.I. Dec. 18, 2014) (quoting Fed. R. Civ. P. 8(a)).

      In each count against the individual state defendants,

Spencer alleges that the actions of each of the named defendants

“constitute outrageous and reckless behavior towards the

Plaintiff, constituting a violation of his civil rights, by

which the Plaintiff has been damaged.”     Doc. no. 1 at 17, 18,

21.   He does not allege a violation of a specific constitutional

right or any other right provided under federal law.    His

factual allegations also do not include reference to particular

federal rights.

      The state defendants attempt to interpret what right

Spencer might intend to rely on for his claims and argue that he

has not alleged actionable violations of those rights.     The



                                  5
court will not speculate about what Spencer may have intended.

Instead, the claims are dismissed because they are

insufficiently alleged.   However, they are dismissed without

prejudice to allow Spencer to file an amended complaint, if

appropriate, with properly pleaded claims.



                            CONCLUSION

    For the foregoing reasons, Spencer Brothers LLC’s motion

for voluntary dismissal of its claims (doc. no. 13) is granted.

The state defendants’ motion to dismiss (document no. 9) is

granted as follows:

    Counts I and XIV are dismissed, with prejudice.   The New

Hampshire State Police and the New Hampshire Office of the

Attorney General are dismissed from the case.   All claims

against the individual state defendants (Counts II, III, IV, V,

VI, XV, and XVI) in their official capacities also are dismissed

with prejudice.

    Counts II, III, IV, V, VI, XV, and XVI, to the extent they

are brought against the individual state defendants in their

individual capacities, are dismissed without prejudice to

Spencer’s ability to file an amended complaint setting forth

facts sufficient to state a plausible claim against those

defendants.   Spencer may file an amended complaint on or before



                                 6
May 7, 2019.    Failure to file an amended complaint within this

time frame will result in dismissal with prejudice of Counts II,

III, IV, V, VI, XV, and XVI as against the individual state

defendants in their individual capacities.

      SO ORDERED.



                                ______________________________
                                Landya McCafferty
                                United States District Judge


April 9, 2019

cc:   Counsel and Pro Se Party of Record




                                  7
